EXHIBIT 10(e)(ii)

                  Digi International Inc.
Notice of Grant of Stock Options
  ID:        
 
     
 
    and Option Agreement   11001 Bren Road East     Minnetonka, MN 55343

     
[Optionee]
  Option Number:
[Address]
  Plan: [Digi International Inc. 2000 Omnibus Stock Plan]
[City, State, Zip]
  ID:

Effective [date], you have been granted a(n) Non-Qualified Stock Option to buy
[number of shares] shares of Digi International inc. (the Company) stock at
$[per share exercise price] per share.
The total option price of the shares granted is $[aggregate exercise price].
Shares in each period will become fully vested on the date shown.

              Shares   Vest Type   Full Vest   Expiration              

By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Plan, as identified above, as amended, and the Option Agreement, all of
which are attached and made a part of this document.

             
 
Digi International Inc.
     
 
Date    
 
           
 
[Optionee]
     
 
Date    

 

 



--------------------------------------------------------------------------------



 



DIGI INTERNATIONAL INC.
2000 OMNIBUS STOCK PLAN
Terms and Conditions of Nonstatutory Stock Option Agreement
These are the terms and conditions applicable to the NONSTATUTORY STOCK OPTION
AGREEMENT between Digi International Inc., a Delaware corporation (the
“Company”), and the optionee (the “Optionee”) listed on the cover page hereof
(the “Cover Page”) effective as of the date of grant. The Cover Page together
with these terms and conditions of Nonstatutory Stock Option Agreement
constitute the “Nonstatutory Stock Option Agreement.”
WHEREAS, the Company desires to carry out the purposes of its Digi International
Inc. 2000 Omnibus Stock Plan as amended from time to time (the “Plan”), by
affording the Optionee an opportunity to purchase Common Stock of the Company,
par value $.01 per share (the “Common Shares”), according to the terms set forth
herein and on the Cover Page;
NOW THEREFORE, the Company hereby grants this Option to the Optionee under the
terms and conditions as follows.
1. Grant of Option. Subject to the terms of the Plan, the Company hereby grants
to the Optionee the right and option (the “Option”) to purchase the number of
Common Shares specified on the Cover Page, on the terms and conditions
hereinafter set forth. The Option is not intended by the Company to be an
“incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).
2. Purchase Price. The purchase price of each of the Common Shares subject to
the Option shall be the exercise price per share specified on the Cover Page,
which price has been specified in accordance with the Plan and shall not be less
than 100% of the Fair Market Value (as defined in paragraph 2.1(l) of the Plan)
of a common share as of the date of grant.
3. Option Period.
(a) Subject to the provisions of paragraphs 5(a), 5(b), 6(a) and 6(b) hereof,
the Option shall become exercisable as to the number of shares and on the dates
specified in the exercise schedule on the Cover Page. The exercise schedule
shall be cumulative; thus, to the extent the Option has not already been
exercised and has not expired, terminated or been canceled, the Optionee may at
any time, and from time to time, purchase all or any portion of the Common
Shares then purchasable under the exercise schedule.
(b) The Option and all rights to purchase shares thereunder shall cease on the
earliest of:
(i) the expiration date specified on the Cover Page (which date shall not be
more than ten years after the date of this Nonstatutory Stock Option Agreement);

 

2



--------------------------------------------------------------------------------



 



(ii) the expiration of the period after the termination of the Optionee’s
employment (as defined in paragraph 5 of the Plan) within which the Option is
exercisable as specified in paragraph 5(a) or 5(b), whichever is applicable; or
(iii) the date, if any, fixed for cancellation pursuant to paragraph 6(b)
hereof.
Notwithstanding any other provision in this Nonstatutory Stock Option Agreement,
in no event may anyone exercise the Option, in whole or in part, after its
original expiration date.
4. Manner of Exercising Option.
Subject to the terms and conditions of this Nonstatutory Stock Option Agreement,
the Option may be exercised online with E*Trade at www.etrade.com/stockplans or
by such other means as the Committee shall approve. In accordance with present
practice, when your stock option is granted, a letter or email will be sent to
you from E*Trade with instructions on how to activate your account with E*Trade
so that you can view and exercise your stock options online. If you are a
director or officer of the Company, then you must contact E*Trade Executive
Support at 1-800-775-2793 in order to exercise your options.
5. Exercisability of Option After Termination of Employment.
(a) During the lifetime of the Optionee, the Option may be exercised only while
the Optionee is employed (as defined in paragraph 5 of the Plan) by the Company
or a parent or subsidiary thereof, and only if the Optionee has been
continuously so employed since the date of this Nonstatutory Stock Option
Agreement, except that:
(i) if the Optionee is not an Outside Director (as defined in paragraph 2.1(t)
of the Plan), the Option shall continue to be exercisable for three months after
termination of the Optionee’s employment for any reason other than death or
disability, but only to the extent that the Option was exercisable immediately
prior to the Optionee’s termination of employment;
(ii) if the Optionee is not an Outside Director, in the event the Optionee is
disabled (within the meaning of Section 22(e)(3) of the Code) while employed,
the Optionee or his or her legal representative may exercise the Option (to the
extent specified in paragraph 6(a) of this Nonstatutory Stock Option Agreement)
within one year after the termination of the Optionee’s employment because of
such disability;
(iii) if the Optionee is not an Outside Director and if the Optionee dies while
employed, or within three months after his or her termination of employment,
then (notwithstanding paragraph 5(a)(i) of this Nonstatutory Stock Option
Agreement) heirs or legatees of the Optionee’s estate or the person who acquired
the right to exercise the Option by bequest or inheritance may exercise the
Option (to the extent specified in paragraph 6(a)) within one year after the
death of the Optionee;

 

3



--------------------------------------------------------------------------------



 



(iv) if the Optionee is an Outside Director, the Option shall continue to be
exercisable after the Optionee’s employment ends for the remaining term of the
Option, but shall be exercisable only to the extent that the Option was
exercisable immediately prior to the end of Optionee’s employment, except that
if the Optionee’s employment ends because of death or disability, or the
Optionee dies within three months of his or her employment ending, the Option,
whether or not previously exercisable, shall become exercisable to the extent
specified in paragraph 6(a) of this Nonstatutory Stock Option Agreement and
shall continue to be exercisable after the Optionee’s employment ends for the
remaining term of the Option; and
(v) if the Optionee’s employment terminates after a declaration pursuant to
paragraph 6(b) of this Nonstatutory Stock Option Agreement, the Optionee may
exercise the Option at any time permitted by such declaration.
If, during the term of the Option, the Optionee’s status changes to or from that
of an Outside Director, the provisions of this paragraph 5(a) shall be applied
to the Optionee based on the Optionee’s status as of the date the Option was
granted.
(b) Neither the transfer of the Optionee between any combination of the Company,
its parent and any subsidiary of the Company, nor a leave of absence granted to
the Optionee and approved by the Committee, shall be deemed a termination of
employment. The terms “parent” and “subsidiary” as used herein shall have the
meaning ascribed to “parent corporation” and “subsidiary corporation,”
respectively, in Sections 424(e) and (f) (or successor provisions) of the Code.
6. Acceleration of Option.
(a) Disability or Death. If paragraph 5(a)(ii), 5(a)(iii) or the exception
clause of paragraph 5(a)(iv) of this Nonstatutory Stock Option Agreement is
applicable, the Option, whether or not previously exercisable, shall become
immediately exercisable in full if the Optionee shall have been employed
continuously by the Company or a parent or subsidiary thereof between the date
the Option was granted and the date of such disability or, in the event of
death, a date not more than three months prior to such death.
(b) Dissolution, Liquidation, Merger. In the event of (i) a proposed merger or
consolidation of the Company with or into any other corporation, regardless of
whether the Company is the surviving corporation, unless appropriate provision
shall have been made for the protection of the Option by the substitution, in
lieu of the Option, of an option to purchase appropriate voting common stock
(the “Survivor’s Stock”) of the corporation surviving any such merger or
consolidation or, if appropriate, the parent corporation of the Company or such
surviving corporation, or, alternatively, by the delivery of a number of shares
of the Survivor’s Stock which has a Fair Market Value as of the effective date
of such merger or consolidation equal to the product of (A) the excess of
(x) the Event Proceeds per Common Share (as hereinafter defined) covered by the
Option as of such effective date, over (y) the Option exercise price per Common
Share, times (B) the number of Common Shares covered by the Option, or (ii) the
proposed dissolution or

 

4



--------------------------------------------------------------------------------



 



liquidation of the Company (such merger, consolidation, dissolution or
liquidation being herein called an “Event”), the Committee shall declare, at
least ten days prior to the actual effective date of an Event, and provide
written notice to the Optionee of the declaration, that the Option, whether or
not then exercisable, shall be canceled at the time of, or immediately prior to
the occurrence of, the Event (unless it shall have been exercised prior to the
occurrence of the Event) in exchange for payment to the Optionee, within ten
days after the Event, of cash equal to the amount (if any), for each Common
Share covered by the canceled Option, by which the Event Proceeds per Common
Share (as hereinafter defined) exceeds the exercise price per Common Share
covered by the Option. At the time of the declaration provided for in the
immediately preceding sentence, the Option shall immediately become exercisable
in full and the Optionee shall have the right, during the period preceding the
time of cancellation of the Option, to exercise the Option as to all or any part
of the Common Shares covered thereby. The Option, to the extent it shall not
have been exercised prior to the Event, shall be canceled at the time of, or
immediately prior to, the Event, as provided in the declaration, and this Plan
shall terminate at the time of such cancellation, subject to the payment
obligations of the Company provided in this paragraph 6(b). For purposes of this
paragraph, “Event Proceeds per Common Share” shall mean the cash plus the fair
market value, as determined in good faith by the Committee, of the non-cash
consideration to be received per Common Share by the stockholders of the Company
upon the occurrence of the Event.
7. Limitation on Transfer. During the lifetime of the Optionee, only the
Optionee or his or her guardian or legal representative may exercise the Option.
The Optionee shall not assign or transfer the Option otherwise than by will or
the laws of descent and distribution, and the Option shall not be subject to
pledge, hypothecation, execution, attachment or similar process. Any attempt to
assign, transfer, pledge, hypothecate or otherwise dispose of the Option
contrary to the provisions hereof, and the levy of any attachment or similar
process upon the Option, shall be null and void.
8. Stockholder Rights Before Exercise. The Optionee shall have none of the
rights of a stockholder of the Company with respect to any share subject to the
Option until the share is actually issued to him or her upon exercise of the
Option.
9. Adjustment For Changes in Capitalization. The Option is subject to adjustment
for changes in capitalization as provided in paragraph 16 of the Plan.
10. Tax Withholding. The parties hereto recognize that the Company or a parent
or subsidiary thereof may be obligated to withhold federal and state income
taxes and social security or other taxes upon the Optionee’s exercise of the
Option. The Optionee agrees that, at the time he or she exercises the Option, if
the Company or a parent or subsidiary thereof is required to withhold such
taxes, he or she will promptly pay in cash upon demand to the Company, or the
parent or subsidiary having such obligation, such amounts as shall be necessary
to satisfy such obligation; provided, however, that in lieu of all or any part
of such a cash payment, the Committee may, but shall not be required to, (or, in
the case of an Optionee who is an Outside Director (as defined in the Plan), the
Committee shall) permit the Optionee to elect to cover all or any part of the
required withholdings through a reduction of the number of Common Shares
delivered to the Optionee or through a subsequent return to the Company of
shares delivered to the Optionee.

 

5



--------------------------------------------------------------------------------



 



11. Interpretation of this Nonstatutory Stock Option Agreement. All decisions
and interpretations made by the Committee with regard to any question arising
hereunder or under the Plan shall be binding and conclusive upon the Company and
the Optionee. In the event that there is any inconsistency between the
provisions of this Nonstatutory Stock Option Agreement and the Plan, the
provisions of the Plan shall govern.
12. Discontinuance of Employment. This Nonstatutory Stock Option Agreement shall
not give the Optionee a right to continued employment with the Company or any
parent or subsidiary thereof, and the Company or any such parent or subsidiary
thereof employing the Optionee may terminate his or her employment and otherwise
deal with the Optionee without regard to the effect it may have upon him or her
under this Nonstatutory Stock Option Agreement.
13. General. The Company shall at all times during the term of this Option
reserve and keep available such number of Common Shares as will be sufficient to
satisfy the requirements of this Nonstatutory Stock Option Agreement. This
Nonstatutory Stock Option Agreement shall be binding in all respects on the
Optionee’s heirs, representatives, successors and assigns. This Nonstatutory
Stock Option Agreement is entered into under the laws of the State of Minnesota
and shall be construed and interpreted thereunder.

 

6



--------------------------------------------------------------------------------



 



Certain of the options may include an addendum regarding acceleration of vesting
upon a change in
control, which reads substantially similar to one of the following two
Addendums:
DIGI INTERNATIONAL INC.
2000 OMNIBUS STOCK PLAN
Addendum I
to
Terms and Conditions of Nonstatutory Stock Option Agreement
Paragraph 6, entitled “Acceleration of Option,” is amended to add new
subparagraph (c) which provides as follows:
(c) Change in Control. The Option, whether or not previously exercisable, shall
become immediately exercisable in full upon the occurrence of any “Change in
Control.” A “Change in Control” shall be deemed to have occurred upon the
occurrence of either of the following events:
(i) any person, as defined in Sections 3(a)(9) and 13(d)(3) of the Securities
Exchange Act of 1934 (the “Exchange Act”), becomes the “beneficial owner” (as
defined in Rule 13d-3 promulgated pursuant to the Exchange Act), directly or
indirectly, of securities of the Company having 25% or more of the voting power
in the election of directors of the Company, excluding, however, Optionee (or a
group of persons, including Optionee, acting in concert); or
(ii) the occurrence within any period, commencing immediately after an Annual
Meeting of Stockholders and continuing to and including the Annual Meeting of
Stockholders occurring on or about the third anniversary date of the
commencement of such period, of a change in the Board of Directors of the
Company with the result that the Incumbent Members (as defined below) do not
constitute a majority of the Company’s Board of Directors. The term “Incumbent
Members” shall mean the members of the Board on the date of the commencement of
such period, provided that any person becoming a director during such period
whose election or nomination for election was approved by a majority of the
directors who, on the date of such election or nomination for election,
comprised the Incumbent Members shall be considered one of the Incumbent Members
in respect of such period.

 

7



--------------------------------------------------------------------------------



 



DIGI INTERNATIONAL INC.
2000 OMNIBUS STOCK PLAN
Addendum IA
to
Terms and Conditions of Nonstatutory Stock Option Agreement
Paragraph 6, entitled “Acceleration of Option,” is amended to add new
subparagraph (c) which provides as follows:
(c) Change in Control and Employment Termination Event. The Option, whether or
not previously exercisable, shall become immediately exercisable in full upon
the occurrence of any “Change in Control” which occurs contemporaneously with,
or is followed within 12 months of the Change of Control by, an “Employment
Termination Event”.
A “Change in Control” shall be deemed to have occurred upon the occurrence of
either of the following events:
(i) any person, as defined in Sections 3(a)(9) and 13(d)(3) of the Securities
Exchange Act of 1934 (the “Exchange Act”), becomes the “beneficial owner” (as
defined in Rule 13d-3 promulgated pursuant to the Exchange Act), directly or
indirectly, of securities of the Company having 25% or more of the voting power
in the election of directors of the Company, excluding, however, Optionee (or a
group of persons, including Optionee, acting in concert); or
(ii) the occurrence within any period, commencing immediately after an Annual
Meeting of Stockholders and continuing to and including the Annual Meeting of
Stockholders occurring on or about the third anniversary date of the
commencement of such period, of a change in the Board of Directors of the
Company with the result that the Incumbent Members (as defined below) do not
constitute a majority of the Company’s Board of Directors. The term “Incumbent
Members” shall mean the members of the Board on the date of the commencement of
such period, provided that any person becoming a director during such period
whose election or nomination for election was approved by a majority of the
directors who, on the date of such election or nomination for election,
comprised the Incumbent Members shall be considered one of the Incumbent Members
in respect of such period.
An “Employment Termination Event” shall be deemed to have occurred upon either:
(i) the involuntary termination of Optionee’s employment, for reasons other than
Cause, or
(ii)the voluntary termination of the Optionee’s employment for Good Reason.

For purposes of this subparagraph (c), “Cause” shall mean only the following:

  (i)   indictment or conviction of, or a plea of nolo contendere to, (A) any
felony (other than any felony arising out of negligence), or any misdemeanor
involving moral turpitude with respect to the Company, or (B) any crime or
offense involving dishonesty with respect to the Company;

  (ii)   theft or embezzlement of Company property or commission of similar acts
involving dishonesty or moral turpitude;

 

8



--------------------------------------------------------------------------------



 



  (iii)   repeated material negligence in the performance of Optionee’s duties
after the Optionee has received written notice of the same;

  (iv)   Optionee’s failure to devote substantially all of his working time and
efforts during normal business hours to the Company’s business;     (v)  
knowing engagement in conduct which is materially injurious to the Company; or

  (vi)   knowingly providing materially misleading information concerning the
Company to the Company’s Board of Directors, any governmental body or regulatory
agency or to any lender or other financing source or proposed financing source
of the Company.

For purposes of this subparagraph (c), “Good Reason” shall mean only the
following:

  (i)   the failure of the Company to pay any material amount due to Optionee
under a prevailing Employment Agreement;

  (ii)   a meaningful diminution, without Cause, as defined above, in the
responsibilities or job functions of the Optionee unless approved by the
Participant;

  (iii)   a material reduction in total compensation potential as defined by
annual base salary and cash compensation targets; or

  (iv)   the relocation of Optionee to an office location greater than 50 miles
from his/her office location at the time of a Change in Control.

 

9